Appeal Dismissed and Memorandum Opinion filed September 13, 2018




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00521-CV

                        MICHAEL MCCANN, Appellant
                                         V.
         SPENCER PLANTATION INVESTMENTS, LTD., Appellee

        On Appeal from County Court at Law No. 1 & Probate Court
                        Brazoria County, Texas
                     Trial Court Cause No. CI52465

                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed June 1, 2018. The notice of appeal
was filed June 11, 2018.

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to pay
for the record. Further, our records show appellant has not paid the appellate filing
fee, and no evidence that appellant is excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless party is excused by statute or by
appellate rules from paying costs); Tex. Gov’t Code Ann. § 51.207.

      On August 16, 2018, the court ordered to: (1) pay or make arrangements to
pay for the record and provide this court with proof of payment by August 27, 2018,
see Tex. R. App. P. 37.3(b); and (2) pay the appellate filing fee by August 27, 2018.
We cautioned we would dismiss the appeal if appellant did not comply with our
order. No proof of payment for the clerk’s record has been filed, and the filing fee
has not been paid.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.




                                         2